Judgment affirmed, with costs. All concur, except Crosby and Taylor, JJ., who dissent and vote for reversal; Crosby, J., on the facts on the ground that the verdict of the jury is against the weight of the evidence as to the negligence of the defendant; Taylor, J., on the law and the facts on the ground that the verdict of the jury is contrary to and against the weight of the evidence as to defendant’s negligence. (The judgment awards plaintiff damages for personal injuries sustained on a skating rink.) Present — Sears, P. J., Edgcomb, Crosby, Cunningham and Taylor, JJ.